            Case 2:19-cv-00768-BJR-MLP Document 22 Filed 07/10/20 Page 1 of 6



 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   JESS RICHARD SMITH,

 9                             Petitioner,                Case No. C19-768-BJR

10          v.                                            ORDER DENYING CERTIFICATE OF
                                                          APPEALABILITY
11   JEFFERY A. UTTECHT,

12                             Respondent.

13

14                                      I.      INTRODUCTION

15          The Court transferred this 28 U.S.C. § 2254 habeas action to the Ninth Circuit after

16   construing it as a request to file a second or successive petition. (Dkt. # 17.) Petitioner appealed

17   this decision to the Ninth Circuit, and the Ninth Circuit has remanded for the limited purpose of

18   determining whether to issue a certificate of appealability. (Dkt. # 21.) For the reasons discussed

19   below, the Court DENIES a certificate of appealability.

20

21

22

23



     ORDER DENYING CERTIFICATE OF
     APPEALABILITY - 1
             Case 2:19-cv-00768-BJR-MLP Document 22 Filed 07/10/20 Page 2 of 6



 1                                            II.      BACKGROUND1

 2           A. Relevant State Court Proceedings2

 3           In February 2001, Petitioner pleaded guilty to second degree felony murder. (See Rec. (Dkt.

 4   # 11-1), Ex. 3.) In 2005, the Washington State Court of Appeals (“Court of Appeals”) reversed the

 5   conviction and the State arraigned him on different charges. (Id.) In 2006, a jury found Petitioner

 6   guilty of felony murder in the first degree and the lesser included offense of manslaughter in the

 7   first degree. (Id.) The trial court sentenced Petitioner to 384 months on the felony murder count

 8   and 207 months on the manslaughter count. (Id.) The Court of Appeals affirmed his felony murder

 9   conviction but struck the manslaughter conviction and remanded to the trial court for any necessary

10   proceedings. (Id.) The Washington Supreme Court denied Petitioner’s petition for review. (Rec.,

11   Ex. 11.) On October 21, 2010, the trial court entered an order vacating the manslaughter

12   conviction. (Rec., Ex. 12.)

13           Petitioner subsequently filed multiple personal restraint petitions (“PRPs”) and other

14   motions in the Washington courts. See Smith v. Obenland, No. C14-517-BJR, Dkt. 32 at 5-9 (W.D.

15   Wash. Jan. 9, 2015) (Report and Recommendation detailing procedural history). Relevant to this

16   action, in September 2012, Petitioner filed a motion in the trial court aimed at unsealing the

17   personal notes of the victim’s mother. Id. at 8. On October 2, 2013, the trial court entered an order

18   granting the motion to unseal. Id.; see also Reply (Dkt. # 12), Ex. A (Tr. of 9/19/13 hearing on

19   motion to unseal). Petitioner subsequently filed two unsuccessful PRPs (Court of Appeals Cause

20   No. 72689-7-I and No. 75795-4-I) regarding the unsealed notes. (See Rec., Ex. 2 to Ex. 16 (Order

21
     1
22    Much of the background discussion is taken with minimal edits from the Honorable Michelle L. Peterson’s Report
     and Recommendation. (R & R (Dkt. # 13) at 2-4.)

23   2
       The Court recounts only the proceedings relevant to the instant habeas action. Some information was obtained from
     the Honorable Brian A. Tsuchida’s Report and Recommendation in Petitioner’s first federal habeas action, Smith v.
     Obenland, No. C14-517-BJR (W.D. Wash.).

     ORDER DENYING CERTIFICATE OF
     APPEALABILITY - 2
             Case 2:19-cv-00768-BJR-MLP Document 22 Filed 07/10/20 Page 3 of 6



 1   in Cause No. 75795-4-I, referencing Cause No. 72689-7-I.) On August 10, 2018, Petitioner filed

 2   another PRP (Court of Appeals Cause No. 78817-5-I), this time challenging the dismissal of Cause

 3   No. 72689-7-I and No. 75795-4-I. (See Rec., Ex. 16.) The Court of Appeals dismissed the PRP,

 4   and the Washington Supreme Court denied his motion for discretionary review and motion to

 5   modify. (See Rec., Exs. 17-21.)

 6            On August 13, 2018, Petitioner filed his most recent PRP (Court of Appeals Cause No.

 7   78816-7-I), which challenged the dismissal of a prior PRP regarding a prison disciplinary hearing

 8   (Court of Appeals Cause No. 76701-1-I). (Rec., Ex. 22.) On September 10, 2018, the Court of

 9   Appeals dismissed the PRP as frivolous, and on December 14, 2018, the certificate of finality was

10   issued.3 (Rec., Exs. 21, 25.)

11            B. Federal Habeas Proceedings

12            Petitioner first challenged his 2006 judgement and sentence in Smith v. Obenland, No. C14-

13   517-BJR (W.D. Wash. 2015). The district court dismissed the petition as untimely and denied a

14   certificate of appealability.4 Id., Dkt. 34. The Ninth Circuit likewise denied his request for a

15   certificate of appealability. Id., Dkt. 45.

16            Petitioner initiated the instant action on May 20, 2019. (Dkt. # 1.) In his petition, he

17   indicates that he is challenging the Court of Appeals’ conviction entered in Cause No. 78816-7-I.

18   (Pet. (Dkt. #6) at 1.) He also indicates that he was sentenced on February 10, 2018. (Id.) As his

19   sole ground for relief, he argues that the Court of Appeals denied him due process because the

20

21

22   3
      The parties dispute whether Petitioner sought review in the Washington Supreme Court. (See Pet. at 2; Ans. at 6;
     Reply at 6.) This issue is immaterial to the Court’s conclusions herein.
23
     4
      “A dismissal of a section 2254 habeas petition for failure to comply with the statute of limitations” may render future
     habeas petitions “second or successive.” McNabb v. Yates, 576 F.3d 1028, 1030 (9th Cir. 2009).

     ORDER DENYING CERTIFICATE OF
     APPEALABILITY - 3
            Case 2:19-cv-00768-BJR-MLP Document 22 Filed 07/10/20 Page 4 of 6



 1   Acting Chief Judge denied his PRP based on new evidence without a reference hearing and without

 2   referring the PRP to a panel of three judges. (Id. at 6.)

 3          On December 6, 2019, Judge Peterson issued a Report and Recommendation that

 4   Petitioner’s habeas petition be construed as a request to file a second or successive habeas petition.

 5   (R & R.) Petitioner filed objections. (Dkt. # 14.) On May 27, 2020, the Court adopted the Report

 6   and Recommendation and transferred the action to the Ninth Circuit. (Dkt. # 17.)

 7                                      III.         LEGAL STANDARD

 8          A petitioner seeking post-conviction relief under § 2254 may appeal a district court’s

 9   dismissal of his federal habeas petition only after obtaining a certificate of appealability from a

10   district or circuit judge. A certificate of appealability may issue where a petitioner has made “a

11   substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(3). A petitioner

12   satisfies this standard “by demonstrating that jurists of reason could disagree with the district

13   court’s resolution of his constitutional claims or that jurists could conclude the issues presented

14   are adequate to deserve encouragement to proceed further.” Miller-El v. Cockrell, 537 U.S. 322,

15   327 (2003).

16                                             IV.     DISCUSSION

17          Petitioner argued that the instant petition was not second or successive because he was

18   “challenging a new judgment stemming from [his] new hearing in 2013.” (Reply at 5.) The Report

19   and Recommendation explained:

20          Not every petition following the denial of an earlier petition fits the statutory
            definition of a second or successive petition. See Magwood v. Patterson, 561
21          U.S. 320, 323-26 (2010). The Supreme Court has held that a petition will not
            be considered successive if it is based upon a “new judgment” intervening
22          between the denial of an initial federal habeas petition and the filing of a
            subsequent habeas petition. Id.; see also Rodabaugh v. Beard, 687 Fed. Appx.
23          644, 645 (9th Cir. 2017) (holding that state court of appeals’ order amending
            petitioner’s abstract of judgment reducing petitioner’s sentence by two years


     ORDER DENYING CERTIFICATE OF
     APPEALABILITY - 4
            Case 2:19-cv-00768-BJR-MLP Document 22 Filed 07/10/20 Page 5 of 6



 1           was “an intervening judgment,” and thus, petitioner’s federal habeas petition
             filed after court of appeals’ order was not second or successive to original
 2           federal habeas petition filed before court of appeals’ order). In Magwood, the
             petitioner was convicted in state court of murder and sentenced to death. 561
 3           U.S. at 323-26. Finding constitutional error, the district court conditionally
             granted the petition and vacated the petitioner’s death sentence. Id. The state
 4           trial court subsequently held new sentencing proceedings, reviewed the
             aggravating circumstances implicating a death penalty sentence, and again
 5           sentenced the petitioner to death. Id. at 326. The petitioner then filed a second
             § 2254 petition challenging his new sentence, arguing that he did not have fair
 6           warning that his conduct would be sufficient to warrant a death sentence under
             state law. Id. at 328. The Supreme Court held that the petitioner’s second-in-
 7           time petition was not “second or successive” within the meaning of the
             AEDPA because the petitioner’s new sentence constituted an “intervening
 8           judgment” between his first and second § 2254 petitions.

 9           “[S]ince Magwood, lower courts have had to decide how significant the change
             to a judgment must be to create a new judgment.” Turner v. Baker, 912 F.3d
10           1236, 1239 (9th Cir. 2019); see also Wentzell v. Neven, 674 F.3d 1124 (9th Cir.
             2012) (holding that an amended judgment vacating one of three counts
11           constituted an “intervening judgment”); Gonzalez v. Sherman, 873 F.3d 763
             (9th Cir. 2017) (holding, under California law, that judgment altering number
12           of presentence credits to which the petitioner was entitled was an “intervening
             judgment,” but explaining that correcting a scrivener’s error in a judgment
13           would not qualify as such). In this case, however, there has been no change
             whatsoever to Petitioner’s 2006 judgment and sentence. Although Petitioner
14           argues the state courts entered a new judgment in relation to his motion to
             unseal, he is incorrect. The trial court’s order granting his motion to unseal did
15           not disturb his judgment or sentence, nor did the appellate courts’ decisions
             denying his PRPs relating to the issue. Accordingly, the Court concludes that
16           the instant habeas petition is successive.

17   (R & R at 4-6.)

18           Jurists of reason could not disagree that the state courts’ rulings with respect to the motion

19   to seal did not disturb Petitioner’s 2006 judgment or sentence. As petitioner failed to identify any

20   other action that could have resulted in a new or intervening judgment, jurists of reason could not

21   disagree that the instant petition is successive. Because it is clear that the petition is successive,

22   Petitioner does not deserve encouragement to proceed further. Accordingly, he is not entitled to a

23   certificate of appealability.



     ORDER DENYING CERTIFICATE OF
     APPEALABILITY - 5
           Case 2:19-cv-00768-BJR-MLP Document 22 Filed 07/10/20 Page 6 of 6



 1

 2                                       V.     CONCLUSION

 3          For the foregoing reasons, a certificate of appealability is DENIED.

 4          Dated this 10th day of July 2020.

 5

 6
                                                         BARBARA J. ROTHSTEIN
 7                                                       United States District Judge

 8

 9   Recommended for Entry
     This 9th day of July, 2020.
10

11   /s/ Michelle L. Peterson
     MICHELLE L. PETERSON
12   United States Magistrate Judge

13

14

15

16

17

18

19

20

21

22

23



     ORDER DENYING CERTIFICATE OF
     APPEALABILITY - 6
